COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Rene Moreno
Appellate case number:       01-22-00782-CR
Trial court case number:     1788826
Trial court:                 482nd District Court of Harris County

       Appellant, through counsel, has filed a notice of appeal from the trial court’s
September 29, 2022 order denying his application for writ of habeas corpus. The complete
appellate record has been filed with this Court. After a review of the appellate record, the
Court determines that it desires briefing. See TEX. R. APP. P. 31.1.
        Accordingly, appellant is ordered to file a brief within twenty days of the date of
this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is due to be filed no later
than twenty days from the filing of appellant’s brief.
       It is so ORDERED.

Judge’s signature:    /s/ Amparo Guerra
                     Acting individually

Date: November 8, 2022